Citation Nr: 1340688	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-50 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) since September 20, 2009.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005, to include combat service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs) VA Regional Office (RO) in Los Angeles, California.  The claim was remanded in July 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013 the Board remanded this appeal in order to seek any outstanding treatment records, to include private records from Dr. Wysocki, and to afford the Veteran a current VA psychiatric examination.  

In July 2013 the Appeals Management Center requested a VA psychiatric examination, and included a statement in the general remarks that the "Patient's address/phone provided by VBA differs from VHA's database.  Please verify address for accuracy before mailing exam notification letter."  The listed address was a post office box in Helendale, California.  There is no indication as to whether or not this address verification request was completed.  

A September 2013 computer print-out shows that a VA psychiatric examination was scheduled for August 2013, and the remarks indicate "No Show."

A September 2013 Supplemental Statement of the Case was mailed to the address identified above; however, the envelope was returned, marked return to sender, not deliverable as addressed, and unable to forward. 

As such, the evidence indicates that the address of record may no longer be correct, and may not have been verified prior to sending notice regarding the examination.  Affording the Veteran every reasonable doubt, the Board remands this appeal so that the appellant can be scheduled for another VA psychiatric examination, and he should be notified of such examination at an address that is verified to be correct. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's correct contact information, particularly his address, by telephone or email contact if possible, and indicate the correct address in the claims folder.  

2.  Then, obtain all of the Veteran's private and VA medical records not already included in the claims file from September 2009 through the present.  This includes treatment records from Dr. Wysocki.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Following the receipt of any outstanding treatment records, the appellant should be scheduled for a VA psychiatric examination to determine the current severity of his posttraumatic stress disorder.  The examiner must address the nature and extent of any social and industrial impairment resulting from the Veteran's posttraumatic stress disorder, and a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and a copy of this decision.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

